DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 30 November 2021 has been entered. Claims 1, 3, 4, 8-13, and 21-27 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 17-18 “Arguments numbered 1-4 as they pertain to the amended features of claim 1 and the teachings of Zhu and Iwaki”, examiner respectfully disagrees and notes the following:
	The newly amended structural features of the memory device, as depicted in Figs. 3-5 and described in the specified portions of the disclosure, appear to be a standard 3D NAND structure as known in the art. Applicant has not denoted any specific structural differences from a standard 3D NAND memory array. For example, in all 3D NAND, the memory cell gates are connected in series to the word line, and each word line has a selector gate. As such, the presented arguments appear to merely be a general allegation 

In response to applicant’s argument on numbered Page 20 “Thereby with features in claim 3 as currently written, a page is not retired, but the number of bits that can be used in the memory cell transistors in the page can be reduced. Applicant submits features clarified in claim 3 as currently written are also neither taught nor suggested by the applied art”, examiner respectfully disagrees and notes the following:
	The Upper pages (UP) and Lower pages (LP) of Zhu are logical pages of a single MLC cell, not the physical page of the cell, see Zhu [0035]. Therefore, when Zhu retires the UP or LP of a cell, Zhu is reducing the number of bits that can be stored in that particular cell, not the entire physical page. Thus Zhu is teaching the claimed features.
	
	As the argument for all other claims are substantially similar to the argument for claims 1 or 3 above, Examiner also respectfully disagrees for at least the same reasons as above.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 has been amended to recite in part “each of the plurality of memory cell transistors can store multiple types of values”. There is no antecedent basis for this claimed subject matter in the supplied specification. The specification does not discuss storing different types of values, or use the word “type” in any form. Therefore it is unclear what is meant by “types of values” as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 23, 24, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 has been amended to recite in part “each of the plurality of memory cell transistors can store multiple types of values”. This is new matter. At no point in the supplied disclosure is types of values discussed, therefore it is unclear what is meant by “types of values” as claimed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 23, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite in part “each of the plurality of memory cell transistors can store multiple types of values”. This is indefinite. At no point in the supplied disclosure is types of values discussed, therefore it is unclear what is meant by “types of values” as claimed, thus the meaning of “types of values” cannot be determined. For the purposes of examination, “types of values” will be interpreted as “other parts” consistent with the previously filed claimed features of claim 4.

Claim 4 recites the limitation "the one " in Pg. 7 of the claims.  There is insufficient antecedent basis the one of the memory cell transistors as claimed. For the purposes of examination, “the one of the memory cell transistors included in the read destination page” will be interpreted as “the one type of the memory cell transistors included in the read destination page” consistent with the first usage restriction identified earlier in the claim. 

Dependent claims 23, 24, and 27 are also rejected under 35 U.S.C. 112(b) as indefinite as they are directly or indirectly dependent upon rejected claim 4 for at least the same reasons as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 13, 22, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (US 2018/0189154 A1) hereinafter referred to as Zhu.

Regarding claim 1, Zhu teaches A nonvolatile memory device comprising:
a memory cell array comprising a plurality of erase unit areas each of which comprises a plurality of read unit areas (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages); 
a plurality of first storage units which correspond respectively to the erase unit areas and store a plurality of items of first information indicating whether a first usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); 
a plurality of second storage units which correspond respectively to the erase unit areas and store a plurality of items of second information indicating whether a second usage restriction is to be imposed on the corresponding erase unit areas(Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); and
a control unit configured to execute switching control on whether the first usage restriction is to be imposed or not and whether the second usage restriction is to be imposed or not on the memory cell array based on the first information and the second information (Zhu [0018] "According to some examples, the storage system 120 includes a defect management policy engine 119 communicably coupled to the controller 124. As further shown, the controller 124 includes non-volatile memory (NVM) read logic 127 for use in reading data from the storage memory device(s), as well as NVM write logic 128 for use in writing data to the storage memory device(s) 122, for example, in response to one or more data read/write requests issued by the host computing platform 110"; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; Zhu is teaching a controller 124 (control unit) that receives commands from the host, stores lists of restricted pages, retiring pages based on read errors, as well as controlling the read actions through NVM read logic 127 and write actions through NVM write logic 128),
wherein the memory cell array is a three-dimensional stacked flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages, each of the plurality of blocks includes a plurality of memory cells which are connected in series, a first select transistor connected in series to a first memory cell among the plurality of memory cells, a second select transistor connected in series to a second memory cell among the plurality of memory cells, each of a plurality of word lines connected to each of gates of the plurality of memory cells, a first select gate line connected to a gate of the first select transistor, and a second select gate line connected to a gate of the second select transistor (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; 3D NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In 3D NAND, multiple blocks are stacked on top of each other, creating layers ),
the first usage restriction is to disable a word line of a lower layer side among the plurality of word lines stacked in the corresponding block, the second usage restriction is to disable a word line of an upper layer side among the word lines stacked in the corresponding block (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0034] "Such retirement of memory in the storage system 120 can involve the retirement (i.e., the discontinued use) of at least one block of nonvolatile memory, at least one page within at least one block of nonvolatile memory, at least one NVM storage location within at least one page, or any other suitable region of nonvolatile memory; Zhu is teaching varying levels of granularity can be used when determining storage locations that are to be retired, noting specific examples of blocks, pages, specific parts of a page (upper or lower bits), groups of pages, or any other region of the storage area. A word line and a layer in a 3D NAND is a group of pages),
when a read destination page specified by a controller corresponds to the word line of the lower layer side and the first information corresponding to a read destination block to which the read destination page belongs indicates that the first usage restriction is to be imposed, the control unit is configured to disable a read operation on the read destination page, when the read destination page corresponds to the word line of the upper layer side and the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit is configured to disable the read operation on the read destination page (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0021] "For example, in the context of the examples described herein, an extra logical page has a higher order and less read margin than an upper logical page of the same physical memory page, while the upper logical page has a higher order and less read margin than a lower logical page of the same physical memory page"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the read is performed on the remainder of the physical page without using either the Extra page, the Upper page (upper bit) or the Lower page (lower bit)), 
the word line of the lower layer side includes first word lines, and the first word lines include a word line connected to a gate of the first memory cell, and the word line of the upper layer side includes second word lines, and the second word lines includes a word line connected to a gate of the second memory cell (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; 3D NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In 3D NAND, multiple blocks are stacked on top of each other, creating layers in each die, compared to a singular plane in 2D NAND. The memory cells are arranged in strings, and a plurality of strings create an array. Each block contains a word line used to control individual or groups of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages).

	Regarding claim 3, Zhu teaches A nonvolatile memory device comprising:
 a memory cell array comprising a plurality of erase unit areas each of which comprises a plurality of read unit areas (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages); 
a plurality of first storage units which correspond respectively to the erase unit areas and store a plurality of items of first information indicating whether a first usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of ); 
a plurality of second storage units which correspond respectively to the erase unit areas and store a plurality of items of second information indicating whether a second usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); and
a control unit configured to execute switching control on whether the first usage restriction is to be imposed or not and whether the second usage restriction is to be imposed or not on the memory cell array based on the first information and the second information (Zhu [0018] "According to some examples, the storage system 120 includes a defect management policy engine 119 communicably coupled to the controller 124. As further shown, the controller 124 includes non-volatile memory (NVM) read logic 127 for use in reading data from the storage memory device(s), as well as NVM write logic 128 for use in writing data to the storage memory device(s) 122, for example, in response to one or more data read/write requests issued by the host computing platform 110"; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; Zhu is teaching a controller 124 (control unit) that receives commands from the host, stores lists of restricted pages, retiring pages based on read errors, as well as controlling the read actions through NVM read logic 127 and write actions through NVM write logic 128),
wherein the memory cell array is a flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages, each of the plurality of blocks includes a plurality of memory cell transistors, each of the plurality of memory cell transistors can store multiple bits of information (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; [0035] "FIG. 2 illustrates an example process 200. In some examples, process 200 as shown in FIG. 2 depicts a process to retire a physical memory page corresponding to a plurality of logical pages in a wordline. In some examples, process 200 may be implemented by or use components or elements of system 100 shown in FIG. 1 such as application(s) 117, storage system 120, controller 124, memory 126 and/or storage memory device(s) 122. In some examples, the storage memory devices(s) 122 is a triple level cell (TLC) flash NAND with three logical pages for a same physical memory page. In other examples, the storage memory device(s) 122 is a multiple level cell (MLC) flash NAND with two logical pages for a same physical memory page. However, process 200 is not limited to being implemented by or use only these component or elements of system 100"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages. TLC/MLC memory cells store multiple bits in each memory cell),
the first usage restriction is to disable lower bits among the multiple bits in the memory cell transistors included in the corresponding block, the second usage restriction is to disable upper bits among the multiple bits in the memory cell transistors included in the corresponding block (Zhu [0037] "In some examples, at 230, a read request may again be sent or submitted by application(s) 117 via the controller 124 to the storage memory device(s) 122. In the event a second uncorrectable read error is found, at 235, the defect management policy engine 119 may cause, at 240, a second logical page to be retired in response to the second uncorrectable read error. In some examples, the second logical page is the UP 141 or LP 142 for the physical memory page 144"; Zhu is teaching a system that can retire logical pages (bits in a multiple bit cell) as needed),
when the first information corresponding to a read destination block to which a read destination page specified from a controller indicates that the first usage restriction is to be imposed, the control unit is configured to execute a read operation on the read destination page without using the lower bits of the memory cell transistors included in the read destination pages, and when the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit is configured to execute the read operation on the read destination page without using the upper bits of the memory cell transistors included in the read destination pages (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0021] "For example, in the context of the examples described herein, an extra logical page has a higher order and less read margin than an upper logical page of the same physical memory page, while the upper logical page has a higher order and less read margin than a lower logical page of the same physical memory page"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the read is performed on the remainder of the physical page without using either the Extra page, the Upper page (upper bit) or the Lower page (lower bit)).

Regarding claim 4, Zhu teaches A nonvolatile memory device comprising:
 a memory cell array comprising a plurality of erase unit areas each of which comprises a plurality of read unit areas (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages); 
a plurality of first storage units which correspond respectively to the erase unit areas and store a plurality of items of first information indicating whether a first usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); 
a plurality of second storage units which correspond respectively to the erase unit areas and store a plurality of items of second information indicating whether a second usage restriction is to be imposed on the corresponding erase unit areas (Zhu [0034] "For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Zhu is teaching the use of various lists to store the status of pages and/or blocks that are restricted from use. Each list is a storage unit); and
a control unit configured to execute switching control on whether the first usage restriction is to be imposed or not and whether the second usage restriction is to be imposed or not on the memory cell array based on the first information and the second information (Zhu [0018] "According to some examples, the storage system 120 includes a defect management policy engine 119 communicably coupled to the controller 124. As further shown, the controller 124 includes non-volatile memory (NVM) read logic 127 for use in reading data from the storage memory device(s), as well as NVM write logic 128 for use in writing data to the storage memory device(s) 122, for example, in response to one or more data read/write requests issued by the host computing platform 110"; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; Zhu is teaching a controller 124 (control unit) that receives commands from the host, stores lists of restricted pages, retiring pages based on read errors, as well as controlling the read actions through NVM read logic 127 and write actions through NVM write logic 128),
wherein the memory cell array is a flash memory, the erase unit areas are a plurality of blocks, the read unit areas are a plurality of pages, each of the plurality of blocks includes a plurality of memory cell transistors, each of the plurality of memory cell transistors can store multiple types of values (Zhu [0026] "In some examples, storage memory device(s) 122 may be a device to store data from write transactions and/or write operations. Storage memory device(s) 122 may include one or more chips or dies having gates that may individually include one or more types of non-volatile memory to include, but not limited to, NAND flash memory, NOR flash memory, 3-D cross-point memory, ferroelectric memory, SONOS memory, ferroelectric polymer memory, FeTRAM, FeRAM, ovonic memory, nanowire, EEPROM, phase change memory, memristors or STT-MRAM. For these examples, storage system 120 may be arranged or configured as a solid-state drive (SSD). The data may be read and written in blocks and a mapping or location information ( e.g., L2P indirection tables) for the blocks may be kept in one or more transaction table(s) 126-1 and/or primary table(s) 126-2"; NAND flash memory is comprised of memory cells organized in to a plurality of blocks with each block containing a plurality of pages. In NAND memory, erasures are performed in units of blocks and read/writes are performed in units of pages),
the first usage restriction is to disable one type among the multiple types of the plurality of bit values of a plurality of memory cell transistors included in the corresponding block, the second usage restriction is to disable other type among the multiple types of the memory cell transistors included in the corresponding block (Zhu [0037] "In some examples, at 230, a read request may again be sent or submitted by application(s) 117 via the controller 124 to the storage memory device(s) 122. In the event a second uncorrectable read error is found, at 235, the defect management policy engine 119 may cause, at 240, a second logical page to be retired in response to the second uncorrectable read error. In some examples, the second logical page is the UP 141 or LP 142 for the physical memory page 144"; UP stands for Upper page and LP stands for Lower page),
when the first information corresponding to a read destination block to which a read destination page specified from a controller indicates that the first usage restriction is to be imposed, the control unit is configured to execute a read operation on the read destination page without using the one of the memory cell transistors included in the read destination page, and when the second information corresponding to the read destination block indicates that the second usage restriction is to be imposed, the control unit is configured to execute the read operation on the read destination page without using the other type of the memory cell transistors included in the read destination page (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120. According to some examples, logic and/or features of controller 124 may receive a read request, and retire one or more logical pages in response to a read error"; [0021] "For example, in the context of the examples described herein, an extra logical page has a higher order and less read margin than an upper logical page of the same physical memory page, while the upper logical page has a higher order and less read margin than a lower logical page of the same physical memory page"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the read is performed on the remainder of the physical page without using either the Extra page, the Upper page (one type) or the Lower page (other type)).

Regarding claim 13, Zhu teaches The nonvolatile memory device of Claim 25, wherein the control unit is configured to execute the switching control on either a write operation or the read operation or on both the write operation and the read operation (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data";).

Regarding claim 22, Zhu teaches The nonvolatile memory device of Claim 26, wherein the control unit is configured to execute the switching control on either the write operation or the read operation or on both the write operation and the read operation (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data";).

Regarding claim 24, Zhu teaches The nonvolatile memory device of Claim 27, wherein the control unit is configured to execute the switching control on either the write operation or the read operation or on both the write operation and the read operation (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data";).

The nonvolatile memory device of Claim 1, wherein when a write destination page specified by the controller corresponds to the word line of the lower layer side and the first information corresponding to a write destination block to which the write destination page belongs indicates that the first usage restriction is to be imposed, the control unit is configured to select an available write destination from the memory cell array, and write data to the available write destination, and when the write destination page corresponds to the word line of the upper layer side and the second information corresponding to the write destination block indicates that the second usage restriction is to be imposed,  the control unit is configured to select an available write destination from the memory cell array, and write data to the available write destination (Zhu [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0033] "The defect management policy engine 119 is operative to monitor a plurality of trigger events for detecting possible defects in one or more of the storage memory device(s) 122 included in the storage system 120, and to apply one or more defect management policies to the storage memory device(s) 122 to retire a physical memory page corresponding to a plurality of logical pages….The defect management policies from the defect management policy engine 119 can be used proactively to retire memory in the storage system 120 with increased granularity, focusing the retirement of memory on regions of nonvolatile memory that are known to contain a defect"; [0034] "Such retirement of memory in the storage system 120 can involve the retirement (i.e., the discontinued use) of at least one block of nonvolatile memory, at least one page within at least one block of nonvolatile memory, at least one NVM storage location within at least one page, or any other suitable region of nonvolatile memory. For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data. A region of nonvolatile memory can also be retired by remapping an address for that region of nonvolatile memory to correspond to the address for another region of nonvolatile memory. Such lists of retired blocks/pages and/or remapped addresses can be stored in volatile or nonvolatile memory associated with the controller 124, e.g., the memory 126"; Zhu is teaching a system in which the control unit stores lists of storage locations that need to be retired. The system can use varying levels of granularity to specify which storage locations can be retired).

Regarding claim 26, Zhu teaches The nonvolatile memory device of Claim 3, wherein when the first information corresponding to a write destination block to which a write destination page specified from the controller indicates that the first usage restriction is to be imposed, the control unit is configured to execute a write operation on the write destination page without using the lower bits of the memory cell transistors included in the write destination page, and when the second information corresponding to the write destination block indicates that the second usage restriction is to be imposed, the control unit is configured to execute the write operation on the ,write destination page without using the upper bits of the memory cell transistors included in the write destination page (Zhu Fig. 1; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0034] "Such retirement of memory in the storage system 120 can involve the retirement (i.e., the discontinued use) of at least one block of nonvolatile memory, at least one page within at least one block of nonvolatile memory, at least one NVM storage location within at least one page, or any other suitable region of nonvolatile memory. For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data. A region of nonvolatile memory can also be retired by remapping an address for that region of nonvolatile memory to correspond to the address for another region of nonvolatile memory. Such lists of retired blocks/pages and/or remapped addresses can be stored in volatile or nonvolatile memory associated with the controller 124, e.g., the memory 126"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the write is performed on the remainder of the physical page without using either the Extra page, the Upper page (upper bit) or the Lower page (lower bit)).

The nonvolatile memory device of Claim 4, wherein when the first information corresponding to a write destination block to which a write destination page specified from the controller indicates that the first usage restriction is to be imposed, the control unit is configured to execute a write operation on the write destination page without using the one type of the memory cell transistors included in the write destination page, and when the second information corresponding to the write destination block indicates that the second usage restriction is to be imposed, the control unit is configured to execute the write operation on the write destination page without using the other type of the memory cell transistors included in the write destination page (Zhu Fig. 1; [0020] "In some examples, the controller 124 may include logic and/or features to employ a NAND defect management scheme for storage memory device(s) 122 at storage system 120; [0034] "Such retirement of memory in the storage system 120 can involve the retirement (i.e., the discontinued use) of at least one block of nonvolatile memory, at least one page within at least one block of nonvolatile memory, at least one NVM storage location within at least one page, or any other suitable region of nonvolatile memory. For example, a physical memory block/page can be retired by relocating its data content to another physical memory block/page or other region of nonvolatile memory, and placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data. A region of nonvolatile memory can also be retired by remapping an address for that region of nonvolatile memory to correspond to the address for another region of nonvolatile memory. Such lists of retired blocks/pages and/or remapped addresses can be stored in volatile or nonvolatile memory associated with the controller 124, e.g., the memory 126"; Zhu is teaching a system that is able to retire different portions of an MLC page. Depending on which page is giving the error, the write is performed on the remainder of the physical page without using either the Extra page, the Upper page (one type) or the Lower page (other type)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Niwa (US 2011/0161678 A1) hereinafter referred to as Niwa.

Regarding claim 8, Zhu teaches The nonvolatile memory device of Claim 1, however Zhu does not explicitly teach further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation.
further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation (Niwa [0062] "The fuse block 29 includes a plurality of fuse devices and is supposed to be able to hold data of a plurality of bits (for example, 8 bits). The fuse device of the fuse block 29 holds information inherent to the controller 20. In other words, the fuse device holds a value inherent to the SD memory card 2 equipped with the controller 20, that is, a value inherent to a memory card product"; Fuse blocks are a type of ROM used to store information. Once the fuse has been blow, the value is set and cannot be changed. Standard NAND architecture is to store block information, such as bad blocks, into fuse blocks. On startup, this information is loaded into the mapping table of the controller to make the controller aware of what areas of the memory are not available for use).
As Zhu and Niwa are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the NAND of Zhu with the Fuse blocks of Niwa. One of ordinary skill in the art would have been motivated to make this modification because fuse blocks are a known method of storing bad block information in a NAND device that would yield predictable results.

Regarding claim 21, Zhu teaches The nonvolatile memory device of Claim 3, however Zhu does not explicitly teach further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation.
Niwa teaches further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation (Niwa [0062] "The fuse block 29 includes a plurality of fuse devices and is supposed to be able to hold data of a plurality of bits (for example, 8 bits). The fuse device of the fuse block 29 holds information inherent to the controller 20. In other words, the fuse device holds a value inherent to the SD memory card 2 equipped with the controller 20, that is, a value inherent to a memory card product"; Fuse blocks are a type of ROM used to store information. Once the fuse has been blow, the value is set and cannot be changed. Standard NAND ).
As Zhu and Niwa are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zhu with the Fuse blocks of Niwa. One of ordinary skill in the art would have been motivated to make this modification because fuse blocks are a known method of storing bad block information in a NAND device that would yield predictable results.

Regarding claim 23, Zhu teaches The nonvolatile memory device of Claim 4, however Zhu does not explicitly teach further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation.
Niwa teaches further comprising a read only memory which stores the plurality of items of the first information corresponding respectively to the erase unit areas and stores the plurality of items of the second information corresponding respectively to the erase unit areas, wherein the control unit is configured to store the items of the first information read from the read only memory in the corresponding first storage units and store the items of the second information read from the read only memory in the corresponding second storage units at a time of activation (Niwa [0062] "The fuse block 29 includes a plurality of fuse devices and is supposed to be able to hold data of a plurality of bits (for example, 8 bits). The fuse device of the fuse block 29 holds information inherent to the controller 20. In other words, the fuse device holds a value inherent to the SD memory card 2 equipped with the controller 20, that is, a value inherent to a memory card product"; Fuse blocks are a type of ROM used to store information. Once the fuse has been blow, the value is set and cannot be changed. Standard NAND architecture is to store block information, such as bad blocks, into fuse blocks. On startup, this information is loaded into the mapping table of the controller to make the controller aware of what areas of the memory are not available for use).
As Zhu and Niwa are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zhu with the Fuse blocks of Niwa. One of ordinary skill in the art would have been motivated to make this modification because fuse blocks are a known method of storing bad block information in a NAND device that would yield predictable results.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Corddry (US 8,380,942 B1) hereinafter referred to as Corddry.

The nonvolatile memory device of Claim 1, however Zhu does not explicitly teach further comprising a temperature sensor, wherein the first usage restriction is to disable a first area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature, and the second usage restriction is to disable a second area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature.
Corddry teaches further comprising a temperature sensor (Corddry Col. 5 Lines 14-18, "Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit"), wherein the first usage restriction is to disable a first area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature, and the second usage restriction is to disable a second area in the corresponding block when a temperature measured by the temperature sensor exceeds a set temperature (Corddry Col. 8 Lines 56-62, "In box 406, the storage management application 221 determines whether the temperature reading is too high or meets a predetermined threshold. If the temperature reading is too high, the storage management application 221 moves to box 409 and reassigns frequently accessed data within the storage unit 206,209,212, or215 to a different storage unit 206,209, 212, or 215 with spare heat capacity").
As Zhu and Corddry are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing thermal monitoring of Corddry. One of ordinary skill in the art would have been motivated to make this modification because Zhu teaches a plurality of lists to disable various blocks, pages, or groups of blocks/pages. Zhu also teaches that there are a plurality of trigger events that can be utilized to trigger the disabling of blocks or pages. Zhu teaches monitoring for various read errors as triggers, and does not explicitly teach thermal monitoring. However, as thermal monitoring is a known factor that contributes to the read errors monitored by Zhu, it would be obvious to a person of ordinary skill in the art to modify the monitoring systems of Zhu with the thermal monitoring of Corddry. Corddry teaches that reducing “hot spots” and temperature swings, the lifetime of the electronics is improved in Col. 7 Lines 27-28.

	Regarding claim 10, Zhu and Corddry teaches The nonvolatile memory device of Claim 9, wherein the control unit is configured to: determine that the first and second areas are available states when the temperature measured by the temperature sensor does not exceed the set temperature (Corddry Col. 9 Lines 15-19; "If the storage management application 221 instead determines, in box 412, that the temperature sensor 248, 251, 254, and/or 257 readings do not demonstrate temperature swings or represent unbalanced temperatures, the storage management application 221 ends"; If the thermal threshold is not breached, access is allowed as normal), determine that the first area is an unavailable state when the first information indicates that the first usage restriction is to be imposed on the first area and the temperature measured by the temperature sensor exceeds the set temperature, determine that the first area is the available state when the first information indicates that the first usage restriction is not to be imposed on the first area, determine that the second area is the unavailable state when the second information indicates that the second usage restriction is to be imposed on the second area and the temperature measured by the temperature sensor exceeds the set temperature, and determine that the second area is the available state when the second information indicates that the second usage restriction is not to be imposed on the second area (Zhu [0033] "The defect management policy engine 119 is operative to monitor a plurality of trigger events for detecting possible defects in one or more of the storage memory device(s) 122 included in the storage system 120, and to apply one or more defect management policies to the storage memory device(s) 122 to retire a physical memory page corresponding to a plurality of logical pages"; [0034] "placing the retired physical memory block/page on one or more lists of blocks/pages that should not be subsequently allocated for storing data"; Corddry Col. 8 Lines 56-62, "In box 406, the storage management application 221 determines whether the temperature reading is too high or meets a predetermined threshold. If the temperature reading is too high, the storage management application 221 moves to box 409 and reassigns frequently accessed data within the storage unit 206,209,212, or215 to a different storage unit 206,209, 212, or 215 with spare heat capacity").

s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yang et al (US 9,218,881 B2) hereinafter referred to as Yang.

Regarding claim 11, Zhu teaches The nonvolatile memory device of Claim 1, however Zhu does not explicitly teach wherein the first usage restriction is to restrict use of a first area in the corresponding block for high- reliability data which requires reliability of greater than or equal to a predetermined value, and the second usage restriction is to restrict use of a second area in the corresponding block for the high- reliability data.
Yang teaches wherein the first usage restriction is to restrict use of a first area in the corresponding block for high- reliability data which requires reliability of greater than or equal to a predetermined value, and the second usage restriction is to restrict use of a second area in the corresponding block for the high- reliability data (Yang Col. 6 Lines 25-29, "Where a memory includes a DR partition formed of larger memory cells, a memory system may take advantage of the benefits of such larger cells for particular data, while taking advantage of the relatively low cost of smaller cells for other data. According to an embodiment, data that is to be stored for a long period of time is identified and is stored in a DR partition"; Col. 7 Lines 11-20, "Because data stored in a DR partition has a lower probability of being corrupted over a given period of time, data may be chosen for storage in a DR partition on the basis of the importance of the data. For example, data that is considered important ( e.g. where its loss might cause the entire memory device to fail) may be stored in a DR partition. Data that is not considered particularly important may be stored in a regular partition. Examples of data that may be considered particularly important include boot page, firmware, and file storage data"; Yang teaches a system that creates partitions of memory cells that are larger and thus have a longer data retention time. Any data deemed critical or important is thus saved in the high data retention partition, and data that is not critical is saved in a different partition with smaller memory cells. When combined with Zhu, the restrictions of Zhu reduce the number of logical pages available in each physical page, essentially shrinking the memory cell. Therefore the usage restrictions of Zhu dictate which portions of the storage system can store DR data and which portions can store non-DR data).
As Zhu and Yang are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Zhu with the Data retention parameters of Yang. One of ordinary skill in the art would have been motivated to make this modification because both Zhu and Yang are teaching methods of improving the reliability of the device. Zhu achieves this by retiring any block, page, group of pages, etc. that create read errors, thus ensuring the data retention is maintained at acceptable limits. Yang is also ensuring that data retention is maintained at acceptable limits, by using the most reliable cells for storing critical data. By combining Zhu with Yang, Zhu provides an easily identifiable large cell for storing the critical data of Yang, improving the overall reliability of the device over what can be achieved individually by either Zhu or Yang.

	Regarding claim 12, the combination of Zhu and Yang teaches The nonvolatile memory device of Claim 11, wherein the control unit is configured to: determine whether data to be written or read is the high-reliability data which requires to store at the reliability of greater than or equal to the predetermined value or not, determine that the first and second areas are  available states when the data is not the high- reliability data, determine that the first area is the available state when the first information indicates that the first usage restriction is not to be imposed on the first area, determine that the first area is the unavailable state when the first information indicates that the first usage restriction is to be imposed on the first area and the data is the high-reliability data, determine that the second area is the available state when the second information indicates that the second usage restriction is not to be imposed on the second area, and determine that the second area is the unavailable state when the second information indicates that the second usage restriction is to be imposed on the second area and the data is the high-reliability data (Yang Col. 6 Lines 25-29, "Where a memory includes a DR partition formed of larger memory cells, a memory system may take advantage of the benefits of such larger cells for particular data, while taking advantage of the relatively low cost of smaller cells for other data. According to an embodiment, data that is to be stored for a long period of time is identified and is stored in a DR partition"; Col. 7 Lines 11-20, "Because data stored in a DR partition has a lower probability of being corrupted over a given period of time, data may be chosen for storage in a DR partition on the basis of the importance of the data. For example, data that is considered important ( e.g. where its loss might cause the entire memory device to fail) may be stored in a DR partition. Data that is not considered particularly important may be stored in a regular partition. Examples of data that may be considered particularly important include boot page, firmware, and file storage data"; Yang teaches a system that creates partitions of memory cells that are larger and thus have a longer data retention time. Any data deemed critical or important is thus saved in the high data retention partition, and data that is not critical is saved in a different partition with smaller memory cells. When combined with Zhu, the restrictions of Zhu reduce the number of logical pages available in each physical page, essentially shrinking the memory cell. Therefore the usage restrictions of Zhu dictate which portions of the storage system can store DR data and which portions can store non-DR data).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132